Case: 1:19-cv-00817-JG Doc #: 15 Filed: 03/22/21 1 of 2. PageID #: 1938



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 -----------------------------------------------------------
                                                       :
 BRADLEY L. BRADFORD,                                  :
                                                       :        CASE NO. 1:19-cv-817
                                                       :
            Petitioner,                                :
                                                       :
 vs.                                                   :        OPINION AND ORDER
                                                       :        [Resolving Doc. 1]
 BRANDESHAWN HARRIS,                                   :
 Warden,                                               :
                                                       :
            Respondent.                                :
                                                       :
 ------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On April 12, 2019, Petitioner Bradley L. Bradford, an Ohio inmate serving an 11-year

 aggregate sentence for his role in a gang-related drive-by shooting, petitioned this court for

 federal habeas corpus relief under 28 U.S.C. § 2254. 1 Petitioner argued only that there was

 insufficient evidence to convict him of improperly handling firearms in a motor vehicle and

 discharging a firearm into a habitation. 2 The Court referred the matter to Magistrate Judge

 David A. Ruiz.

           On February 25, 2020, Magistrate Judge Ruiz issued a Report and Recommendation

 (“R&R”) finding that Petitioner Bradford’s sufficiency of the evidence claim was both

 procedurally defaulted and meritless. 3 Magistrate Judge Ruiz accordingly recommended that




 1
     Doc. 1.
 2
     Id.
 3
     Doc. 14.
Case: 1:19-cv-00817-JG Doc #: 15 Filed: 03/22/21 2 of 2. PageID #: 1939

 Case No. 1:19-cv-817
 Gwin, J.

 Bradford be denied § 2254 relief. Objections to the R&R were due by March 11, 2021. 4

 Petitioner Bradford filed no objections.

           The Federal Magistrates Act requires a district court to conduct a de novo review only

 of those portions of an R&R to which the parties have made an objection. 5 Failure to timely

 object waives a party’s right to appeal the magistrate’s report. 6 Where a party does not object

 to the R&R, a district court may adopt it without review. 7

           Additionally, this Court has examined the petition and the return and agrees that

 Petitioner Bradford’s sufficiency of the evidence claim is procedurally defaulted and

 meritless.

           Accordingly, in light of Petitioner Bradford’s decision not to object to the R&R in this

 case, the Court ADOPTS Magistrate Judge Ruiz’s R&R, incorporates it as if fully restated

 herein, and DENIES Petitioner Bradford’s § 2254 habeas petition.

           IT IS SO ORDERED.

 Dated: March 22, 2021                         s/     James S. Gwin
                                               JAMES S. GWIN
                                               UNITED STATES DISTRICT JUDGE




 4
     Id.
 5
   28 U.S.C. § 636(b)(1).
 6
   Thomas v. Arn, 474 U.S. 140, 154 (1985); Gerth v. Warden, Allen Oakwood Corr. Inst.,
 938 F.3d 821, 827 (6th Cir. 2019).
 7
   See Thomas, 474 U.S. at 149–50.
                                            -2-
